         Case 1:20-cv-10015-DJC Document 37 Filed 08/06/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                             DISTRICT OF MASSACHUSETTS


EQUAL MEANS EQUAL




V.                                                CIVIL ACTION NO. 20-10015-DJC


DAVID FERRIERO




                                 ORDER OF DISMISSAL



CASPER, D.J.

       In accordance with the Memorandum and Order dated August 6, 2020, the Court Orders that

Defendant's Motion to Dismiss is Allowed and the above-entitled action be and hereby is

DISMISSED.



August 6, 2020                                           /s/ Lisa M. Hourihan
                                                         Deputy Clerk
